Citation Nr: 0808597	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-41 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of prostate cancer status post 
prostatectomy, to include the propriety of a reduction of the 
disability rating from 100 percent disabling to 20 percent 
disabling effective January 1, 2004.

2.  Entitlement to an increased (compensable) rating for 
service-connected impotence. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In an August 2001 rating decision, service connection was 
granted for residuals of prostate cancer status post 
prostatectomy; a 100 percent disability rating was assigned.  
Service connection was also granted for impotence as 
secondary to the service-connected residuals of prostate 
cancer; a noncompensable (zero percent) disability rating was 
assigned.

In January 2003, the RO proposed to decrease the disability 
rating assigned for the service-connected residuals of 
prostate cancer with status post prostatectomy from 100 
percent disabling to 10 percent disabling.  In the October 
2003 rating decision, the RO implemented the proposal to 
reduce the disability rating from 100 percent to 10 percent, 
effective January 1, 2004.  In a December 2004 rating 
decision, a 20 percent disability rating was assigned, 
effective January 1, 2004.  The veteran perfected an appeal 
as to the issue of the current rating for the residuals of 
prostate cancer, to include the propriety of the reduction.  
The issue of the veteran's entitlement to an increased 
disability rating for impotence has also been raised.

In October 2004, the veteran and his spouse testified at a 
hearing held at the RO before a Hearing Officer, a transcript 
of which has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In an August 2004 rating decision, service connection was 
denied for soft tissue sarcoma (fatty tumors).  In a June 
2005 rating decision, service connection was denied for a 
right hip abnormality with shortening/old Legg-Calve-Perthes 
disease, and a total disability rating based on individual 
unemployability (TDIU) was denied.  To the Board's knowledge, 
the veteran has not disagreed with these determinations.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In the August 2004 rating decision, service connection was 
denied for post-traumatic stress disorder (PTSD).  The 
veteran perfected an appeal of that denial.  In a July 2006 
rating decision, service connection was granted for PTSD 
effective November 2, 2005; a 50 percent disability rating 
for PTSD and major depression was assigned.  That matter 
accordingly has been resolved.  To the Board's knowledge, the 
veteran has not disagreed with the assigned rating or its 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].



REMAND

In light of certain conflicting information, the Board wrote 
to the veteran in January 2008 and asked him to clarify 
whether he wanted a Travel Board hearing.  In February 2008, 
the veteran responded in the affirmative.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be notified of the date, time and place 
of such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

